EXHIBIT NEWS RELEASE For Release on May 1, 2009 Contact:Pat Lawlor 4:00 PM (ET)(925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Reports Fourth Quarter and FY 2009 Results San Ramon, CA- Giga-tronics, Incorporated (NASDAQ: GIGA) reported today a net profit of $383,000 or $0.08 per fully diluted share for the fourth quarter ended March 28, 2009.This compares with a net loss of $545,000 or $0.11 per fully diluted share for the same period a year ago.Profit from continuing operations for the fourth quarter was $383,000 or $0.08 per fully diluted share compared to a loss from continuing operations of $480,000 or $0.10 per fully diluted share for the same period a year ago.Net sales increased 26% to $5,145,000 in the fourth quarter of fiscal 2009 compared to $4,099,000 in the same quarter for the prior year.Operating expenses decreased 8% or $179,000 in the fourth quarter of fiscal 2009 over fiscal 2008.Orders booked in the fourth quarter were $2,224,000 compared to $3,784,000 last year. Net loss for the year ended March 28, 2009 was $330,000 or $0.07 per fully diluted share versus a net loss of $234,000 or $0.05 per fully diluted share for the same period a year ago.Net loss from continuing operations for fiscal 2009 was $405,000 or $0.08 per fully diluted share versus a net loss from continuing operations of$203,000 or $0.04 per fully diluted share for fiscal 2008.Income from discontinued operations for fiscal 2009 was $75,000 as compared to a loss on discontinued operations of $31,000 for the prior year.Net sales for fiscal year 2009 decreased 5% to $17,421,000 from $18,331,000 a year ago. Operating expenses decreased $25,000 in fiscal 2009 over fiscal 2008.Included in the operating expenses for fiscal year 2008 was a one-time restructuring charge of $73,000 to reserve our remaining lease obligation on our Fremont facility and $80,000 in severance costs, for a total of $153,000 or $0.03 per fully diluted share.Orders improved 9% for the 2009 fiscal year to $18,998,000 compared to $17,420,000 a year ago. Our book-to-bill ratio for fiscal 2009 was 1.09 compared to .95 for fiscal 2008.Backlog at March 28, 2009 was $9.1 million (approximately $6.8 million shippable within one year) as compared to $7.5 million (approximately $4.6 million shippable within one year) at the end of the prior year. Cash and cash equivalents at March 28, 2009 were $1,518,000 compared to $1,845,000 as of March 29, 2008. Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the fourth quarter results. To participate in the call, dial (866) 439-4712, and enter Access Code 235168#.The call will also be broadcast over the internet at www.gigatronics.com under “Investor Relations”.The conference call discussion reflects management’s views as of May 1, 2009 only. Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in both defense electronics and wireless telecommunications. Giga-tronics is a publicly held company, traded on the NASDAQ Capital Market under the symbol “GIGA”. This press release contains forward-looking statements concerning profitability, backlog and shipments.Actual results may differ significantly due to risks and uncertainties, such as future orders, cancellations or deferrals, disputes over performance and the ability to collect receivables.For further discussion, see Giga-tronics’ most recent annual report on Form 10-K for the fiscal year ended March 29, 2008 and the annual report on Form 10-K for the fiscal year ended March 28, 2009 (to be filed shortly) Part I, under the heading “Certain Factors Which May Adversely Affect Future Operations or an Investment in Giga-tronics” and Part II, under the heading “Management’s Discussion and
